DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 09/09/2022 has been entered.  Claims 21-40 are pending.  Claims 1-20 have been cancelled without prejudice.  Claims 21-40 are newly added.		

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim 21 contains subject matter “identifying a portion of the plurality of editable data points that are associated with the obtained format; generating an appraisal report by formatting the identified portion of the plurality of editable data points according to the obtained format”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Please verify.

Claims 22-28 depends on claim 21.  Claims 29-34 and 35-40 are system and medium claims, respectively.  Claims 29-34 and 35-40 contain similar limitations of claims 21-27.  Therefore, claims 29-34 and 35-40 are rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ittycheriah et al. (Ittycheriah), International Publication Number, WO 2020/009709 A1, and further in view of Brown et al. (Brown), US Patent Application Publication NO. US 2013/0054976 A1.

As to independent claim 21, Ittycheriah discloses a computer-implemented method for real-time collaborative production of real estate reports, the method being performed by a computer system, the method comprising:
generating real estate appraisal data that includes a plurality of editable data points associated with a real estate property (paragraphs [0035] and [0038]: a data file might include content such as text, data tables, images, video, audio, etc., the data file may be including content that is uploaded to the cloud-based environment by the client devices; the collaborative document may be created by an author and the author may share the collaborative document with other users);
identifying a plurality of client devices executing a client application configured to enable the plurality of client devices to concurrently edit the real estate appraisal data (paragraph [0035]: the data file may be an electronic document such as a collaborative document that can be shared with users or be concurrently editable by users);
based on the identifying of the plurality of client devices, enabling the real estate appraisal data to be concurrently edited by each of the plurality of client devices such that an edit to one or more data points of the plurality of editable data points by any of the plurality of client devices is propagated to a remainder of the plurality of client devices in at least near real time (paragraph [0035]: concurrently editable may refer to users concurrently modifying content such as text, cells, images, data, slides, concurrently suggesting changes to the content, concurrently making comments on the content, and the like, and changes to the collaborative documents may be provided to or presented on client devices in real-time);
receiving a report type selection from one of the plurality of client devices (paragraph [0051]: the client devices may have a locally installed application including the format suggestion module to generate format suggestions for a collaborative document associated with user); and
in response to receiving the report type selection:
obtaining a format associated with the report type selection (paragraphs [0051]-[0053]: generate format suggestions for an electronic document)
identifying a portion of the plurality of editable data points that are associated with the obtained format (paragraph [0058]: format may refer to the presentation structure of text in an electronic document, such as collaborative document, and a number of formatting types may have different presentation or layout parameters); 
generating an appraisal report by formatting the identified portion of the plurality of editable data points according to the obtained format (paragraphs [0062]-[0066]: identifying a text portion in a collaborative document, and apply a formatting suggestion to the text portion); and 
causing at least the one of the plurality of client devices to output or
display the generated appraisal report (paragraph [0112]: determining that the text region includes the candidate text portion that is the candidate for applying the formatting suggestion in accordance with the formatting type is performed concurrently with the user editing the electronic document).
Ittycheriah, however, does not disclose the collaborative document being edited by different client devices is a real estate appraisal report.
In the same field of endeavor, Brown discloses the control of access to documents available from network (paragraph [0001]).  Brown further discloses server computer 106 obtains an electronic document from internal storage or remote storage and sends the electronic document to any computer client 118 and/or 120 in the network (paragraph [0016]).  Brown further discloses specific information within electronic document may be accessible only to certain users, based on their roles and permissions, for example, a set of users may be allowed access to only specific fields of the document, and wherein the document contains information about a real estate listing (paragraph [0025]).  Brown further discloses the roles associated with the electronic document might be, but not limited to, “seller’s agent”, “buyer’s agent”, “buyer”, “seller”, “appraiser”, and the like, and data fields contained within the document may include the properties address, name of seller, asking price, appraisal value, a list of bidders, the properties characteristics such as dimensions, amenities, and so on (paragraph [0025]).  Brown further discloses the appraisal would be allowed to edit the appraisal value field (paragraph [0025]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the teaching of Ittycheriah to include the collaborative document being edited by different client devices is a real estate appraisal report, as taught by Brown, for the purpose of allowing users with certain roles/permissions to have control access to documents available from network for viewing and editing.

As to dependent claim 22, Ittycheriah and Brown disclose wherein the appraisal report includes a plurality of fields that are respectively linked to the identified portion of the plurality of editable data points that are associated with the obtained format (Ittycheriah, paragraph [0038]; Brown, paragraph [0016], [0025]).

As to dependent claim 23, Ittycheriah discloses receiving, from one of the plurality of client devices, an edit to a data point from amongst the identified portion of the plurality of editable data points that are associated with the obtained format (paragraph [0035]): and
causing the at least one of the plurality of client devices to update the output or display of the appraisal report based on the received edit and the respective link between the data point and a field of the appraisal report (paragraph [0035]).

As to dependent claim 24, Ittycheriah and Brown disclose prior to causing the at least one of the plurality of client devices to update the output or display of the appraisal report, validating the edit to the data point by accessing an external database separate from the real-estate appraisal data (Ittycheriah, paragraph [0038]; Brown, paragraph [0016], [0025]).

As to dependent claim 25, Ittycheriah discloses wherein the client application is configured to selectively display: a report-writing interface operable edit the plurality of editable data points; and a report view interface configured to display the generated appraisal report (paragraphs [0046], [0049]).

As to dependent claim 26, Ittycheriah discloses wherein the report view includes a report type selection interface that includes a selectable list of different report types (paragraph [0058]). 

As to dependent claim 27, Ittycheriah and Brown disclose receiving a further report type selection from one of the plurality of client devices; and in response to receiving the further report type selection: obtaining a further format associated with the further report type selection; identifying a further portion of the plurality of editable data points that are associated with the obtained further format; generating a further appraisal report by formatting the identified further portion of the plurality of editable data points according to the obtained further format; and causing at least the one of the plurality of client devices to output the generated further appraisal report (This claim contain similar limitations of claim 21 above, therefore, it is rejected under the same rationale). 

As to dependent claim 28, Ittycheriah discloses wherein the further identified portion is different from the identified portion (paragraph [0035]).

Claims 29-34 and 35-40 are system and medium claims, respectively.  Claims 29-34 and 35-40 contain similar limitations of claims 21-27.  Therefore, claims 29-34 and 35-40 are rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092. The examiner can normally be reached M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAU T NGUYEN/Primary Examiner, Art Unit 2177